Citation Nr: 1047767	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  09-06 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.

2.  Entitlement to service connection for gastroesophageal reflux 
disease (GERD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel




INTRODUCTION

The Veteran served on active duty from June 1988 to April 1989 
and from September 2004 to November 2005.

This matter arises before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, dated 
in March 2008 and October 2008, which denied the claims on 
appeal. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks entitlement to service connection for a left 
shoulder disorder and GERD.

With respect to his claim for entitlement to service connection 
for a left shoulder disorder, the Veteran alleges that he injured 
his left shoulder during his most recent period of active duty 
service, and that the injury was further aggravated by the weight 
of the equipment he had to use during service.  However, his 
October 2007 Application for Compensation indicated that his left 
shoulder disability did not occur until December 2005, after his 
separation from service.  On his May 2008 notice of disagreement, 
he indicated that he self-medicated with over-the-counter 
analgesics to avoid having to report to sick bay and compromise 
his work during service.  

A review of the Veteran's service treatment records confirms that 
he reported developing swollen, stiff, or painful joints during 
his most recent deployment on his August 2005 DD Form 2796.  He 
departed from the Persian Gulf theater of operations in September 
2005.  The Board notes that the Veteran's DD Form 214 listed his 
primary occupational specialty as "Food Service Operation."

Post-service treatment records include a February 2007 VA 
radiology report which diagnoses the Veteran with mild 
degenerative changes of the left shoulder as well as "borderline 
measurement of the acromiohumeral space as may be seen in 
shoulder impingement."  

The Board observes that although the Veteran was afforded a VA 
general examination in November 2006, the findings were not 
relevant to his claimed left shoulder disorder.  In determining 
whether the duty to assist requires that a VA medical examination 
be provided or medical opinion obtained with respect to a 
veteran's claim for benefits, there are four factors for 
consideration: (1) whether there is competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that an 
event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an applicable 
presumption period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical evidence 
of record to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet 
App. 79, 83 (2006). 

The Veteran's lay testimony can be competent and sufficient to 
establish a diagnosis of a condition when a layperson is 
competent to identify the medical condition.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran is 
clearly competent to state that he experienced intermittent left 
shoulder pain since service.  As noted above, there is at least 
evidence that the Veteran complained of joint pain and/or 
stiffness during his deployment to the Persian Gulf.  In light of 
the "low threshold" as announced in McLendon v. Nicholson, the 
Board finds that remand for a VA examination is necessary to 
determine if the Veteran's current left shoulder disorder is 
etiologically related to the complaints of joint pain and 
stiffness documented in August 2005. 

Similarly, with respect to his claim for entitlement to service 
connection for GERD, the Veteran asserts that he suffered from 
stomach discomfort during his most recent period of active duty 
and was prescribed Zantac (ranitidine) by the Joaquin Hernandez 
Rodriguez Health Clinic at Fort Buchanan, Puerto Rico.  On his 
October 2008 notice of disagreement, he claimed that he suffered 
from upper abdomen pain, nausea, vomiting, loss of appetite, 
belching, and bloating from his period of service until he was 
diagnosed with GERD by medical professionals at the Fort Buchanan 
health clinic in February 2006.  

A review of the Veteran's service treatment records reveals that 
he complained of heartburn in October 2005, at which time the 
physician indicated that he was prescribed Zantac and recommended 
that he go to the Veterans Health Administration for an 
evaluation of any current symptomatology.  However, two months 
earlier, on his August 2005 DD Form 2796, the Veteran denied 
developing frequent indigestion or vomiting during his most 
recent deployment.  

Nonetheless, post-service treatment records indicated that the 
Veteran was formally diagnosed with GERD at the Fort Buchanan 
health clinic in February 2006 after complaining of stomach pain 
and heartburn while receiving a refill of Zantac.  VA treatment 
records indicate that the Veteran continued to be prescribed 
ranitidine and omeprazole for treatment of his GERD.  A May 2007 
VA primary care note diagnosed the Veteran with tensional 
headache with cough "most likely associated to gastric reflux 
clinically."  In an August 2008 VA outpatient consult, the 
Veteran reported "feeling well," although he continued to 
experience occasional episodes of reflux.  VA treatment records 
as recent as September 2009 continue to list GERD among his 
active problems.  

The Board observes that although the Veteran was afforded a VA 
general examination in November 2006, the findings were not 
relevant to his claimed gastrointestinal disorder.  The Veteran's 
lay testimony can be competent and sufficient to establish a 
diagnosis of a condition when a layperson is competent to 
identify the medical condition.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).  The Veteran is clearly competent to 
state that he experienced stomach discomfort since service.  As 
noted above, there is at least evidence that the Veteran 
complained of heartburn and was prescribed Zantac prior to his 
November 2005 separation from service.  In light of the "low 
threshold" as announced in McLendon v. Nicholson, the Board finds 
that remand for a VA examination is necessary to determine if the 
Veteran's current GERD is etiologically related to the complaints 
heartburn documented in October 2005. 

Finally, the Board notes that the Veteran's complete active duty 
service records do not appear to be associated with the claims 
file.  For instance, the treatment records from his initial 
period of active duty service in 1988 and 1989 appear to be 
largely missing, and the records from his most recent period of 
active duty service in 2004 and 2005 appear to be incomplete.  
Moreover, the Veteran's DD Form 214 indicates that he served on 
inactive duty for more than 15 years.  On remand, the RO should 
confirm the Veteran's Army Reserves service dates, to include 
periods of active duty training (ACDUTRA) and inactive duty 
training (INACDUTRA), and obtain any missing service treatment 
records from the Army Reserves, National Personnel Records Center 
(NPRC), or any other appropriate agency for his service.  All 
efforts to obtain these records should be fully documented, and 
the Army Reserves or NPRC must provide a negative response if 
records are not available.

Accordingly, the case is REMANDED for the following action:

1. The RO should attempt to obtain all VA 
treatment records dated since September 2009 
from the Eurípides Rubio Clinic Outpatient 
Clinic in Ponce, Puerto Rico.  All efforts to 
obtain these records should be fully 
documented, and the VA clinic must provide a 
negative response if records are not 
available.

2.  The RO should also confirm the Veteran's 
Army Reserves service dates, to include 
periods of ACDUTRA and INACDUTRA, and obtain 
any missing service treatment records (1988-
89, reserve records, and 2004-05) from the 
Army Reserves, National Personnel Records 
Center (NPRC), or any other appropriate 
agency.  All efforts to obtain these records 
should be fully documented, and the Army 
Reserves or NPRC must provide a negative 
response if records are not available.

3.  The RO should then schedule the Veteran 
for an appropriate VA examination to 
ascertain the nature, etiology, and probable 
date of onset of his current left shoulder 
disorder.  The claims file should be made 
available for review, and the examination 
report should reflect that such review 
occurred.  Upon a review of the record and 
examination of the Veteran, the examiner 
should opine as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the Veteran's current left 
shoulder disorder had its onset during or is 
a result of his active duty military service, 
to include the documented in-service 
complaints of joint pain and/or stiffness in 
August 2005.  Discussion should include the 
February 2007 X-ray that revealed 
degenerative changes of the shoulder.
 
A rationale for any opinion advanced should 
be provided.  If an opinion cannot be formed 
without resorting to mere speculation, the 
examiner should so state and provide a reason 
for such conclusion.

4.  The RO should also schedule the Veteran 
for an appropriate VA examination to 
ascertain the nature, etiology, and probable 
date of onset of any current gastrointestinal 
disorder, to include GERD.  The claims file 
should be made available for review, and the 
examination report should reflect that such 
review occurred.  Upon a review of the record 
and examination of the Veteran, the examiner 
should opine as to whether it is at least as 
likely as not (50 percent probability or 
greater) that any current gastrointestinal 
disorder had its onset during or is a result 
of his active duty military service, to 
include the documented in-service complaints 
of heartburn and Zantac prescriptions in 
October 2005.
 
A rationale for any opinion advanced should 
be provided.  If an opinion cannot be formed 
without resorting to mere speculation, the 
examiner should so state and provide a reason 
for such conclusion.

5.  After completing the above actions and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the preceding paragraphs, 
the Veteran's service connection claims 
should be readjudicated.  If the outcome of 
any claim remains adverse, the Veteran and 
his representative should then be issued a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

